Livingston v New York City Tr. Auth. (2018 NY Slip Op 00261)





Livingston v New York City Tr. Auth.


2018 NY Slip Op 00261


Decided on January 16, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2018

Friedman, J.P., Mazzarelli, Kapnick, Webber, Moulton, JJ.


5461 103084/10

[*1]Lydia Livingston, Plaintiff-Appellant,
vNew York City Transit Authority, et al., Defendants-Respondents.


The Law Office of Judah Z. Cohen, PLLC, Woodmere (Judah Z. Cohen of counsel), for appellant.
Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for respondents.

Judgment, Supreme Court, New York County (Robert R. Reed, J.), entered July 25, 2016, upon a jury verdict, dismissing the complaint, unanimously affirmed, without costs.
The record demonstrates that the complained of comments by the trial court, and its decision not to provide a missing document charge, were not prejudicial or in error. In any event, any such perceived error would be harmless in light of the evidence adduced at trial supporting the verdict (see e.g. Siagha 
v Salant-Jerome, Inc. , 271 AD2d 274 [1st Dept 2000], lv denied  96 NY2d 714 [2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 16, 2018
CLERK